       Case 6:20-cv-00533-ADA Document 53 Filed 04/09/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-533-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-535-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-540-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
         Case 6:20-cv-00533-ADA Document 53 Filed 04/09/21 Page 2 of 4




WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-541-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-542-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-543-ADA
                                       §
HUAWEI INVESTMENT & HOLDING            §
CO., LTD.,                             §
                                       §
            Defendants.                §
                                       §

HUAWEI’S NOTICE OF COMPLIANCE REGARDING TECHNOLOGY TUTORIALS

       Pursuant to the Version 3.3 of the Court’s Order Governing Proceedings and the Court’s

Scheduling Order entered November 6, 2020, Defendants’ hereby notify the Court that Defendants
          Case 6:20-cv-00533-ADA Document 53 Filed 04/09/21 Page 3 of 4




have submitted their technical tutorials and Markman briefing to the Court and technical advisor,

Dr. Joshua Yi, via USB drive. A copy of the technical tutorials have also been provided to counsel

for Plaintiff on April 9, 2021.

Dated: April 9, 2021                           Respectfully submitted,

                                               /s/ Jason W. Cook
                                               Jason W. Cook
                                               Texas Bar No. 24028537
                                               Shaun W. Hassett
                                               Texas Bar No. 24074372
                                               McGuireWoods LLP
                                               2000 McKinney Avenue, Suite 1400
                                               Dallas, TX 75201
                                               Telephone: (214) 932-6400
                                               jcook@mcguirewoods.com
                                               shassett@mcguirewoods.com

                                               Tyler T. VanHoutan
                                               Texas Bar No. 24033290
                                               McGuireWoods LLP
                                               600 Travis St., Suite 7500
                                               Houston, TX 77002
                                               Telephone: (713) 571-9191
                                               tvanhoutan@mcguirewoods.com

                                               J. Mark Mann
                                               Texas Bar No. 12926150
                                               G. Blake Thompson
                                               Texas Bar No. 24042033
                                               MANN | TINDEL | THOMPSON
                                               300 West Main Street
                                               Henderson, Texas 75652
                                               Telephone: (903) 657-8540
                                               mark@themannfirm.com
                                               blake@themannfirm.com

                                               Counsel for Defendants Huawei Technologies
                                               Co., Ltd., Huawei Technologies USA, Inc.,
                                               Huawei Device Co. Ltd. (f/k/a Huawei Device
                                               (Dongguan) Co.), Huawei Device (Shenzhen) Co.,
                                               Ltd. (f/k/a Huawei Device Co. Ltd.) and Huawei
                                               Device USA
         Case 6:20-cv-00533-ADA Document 53 Filed 04/09/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on April 9, 2021, all counsel of record who have appeared in this case are being served with a

copy of the foregoing via the Court’s CM/ECF system.



                                                      /s/ Jason W. Cook
                                                      Jason W. Cook
